Matter of Roemaine Q. (2017 NY Slip Op 06908)





Matter of Roemaine Q.


2017 NY Slip Op 06908


Decided on October 3, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 3, 2017

Friedman, J.P., Manzanet-Daniels, Kapnick, Kern, Singh, JJ.


4573

[*1]In re Roemaine Q., A Person Alleged to be a Juvenile Delinquent, Appellant. Presentment Agency


Tamara A. Steckler, The Legal Aid Society, New York (Judith Stern of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Megan E.K. Montcalm of counsel), for presentment agency.

Order of disposition, Family Court, New York County (Adetokunbo O. Fasanya, J.), entered on or about March 29, 2017, which adjudicated appellant a juvenile delinquent, upon his admission that he committed the act of unlawful possession of a weapon by a person under 16, and placed him with the Administration for Children's Services' Close to Home program for a period of 12 months, unanimously modified, as an exercise of discretion in the interest of justice, to the extent of placing appellant on level three probation for a period of 18 months, nunc pro tunc to March 29, 2017, with the conditions that appellant comply with mental health services including individual and family therapy, anger management, and medication management at Harlem Hospital or an equivalent provider; that appellant comply with his individualized education plan, consistently attend a District 75 school, and avoid behavioral problems both at school and home; and that appellant continue to participate in positive social activities outside of school, and otherwise affirmed, without costs.
We recognize the seriousness of the underlying offense of unlawful possession of a weapon by a person under 16. However, we note that the weapon here was a BB gun, and that the 13-year-old appellant did not use it to commit an act of violence. We conclude that the disposition indicated above, which is precisely the same as the presentment agency's own recommendation at the dispositional hearing, is the least restrictive dispositional alternative consistent with appellant's needs and the community's need for protection (see Matter of Katherine W ., 62 NY2d 947 [1984]), and we modify accordingly in the exercise of our discretion.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 3, 2017
CLERK